TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00332-CR


Ex parte Arnold Ray Lamotte, Jr.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N

Arnold Ray Lamotte, Jr., is in custody following the revocation of community
supervision in two causes. (1)  He has applied to this Court for an "emergency writ of habeas corpus"
seeking release from custody on his personal recognizance.  Because this Court does not have
original habeas corpus jurisdiction in criminal cases, we dismiss this proceeding.  See Tex. Gov't
Code Ann. § 22.221(d) (West Supp. 2003).


  
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 25, 2003
Do Not Publish
1.        The revocation orders were affirmed by this Court.  Lamotte v. State, Nos. 03-02-00045-CR
& 03-02-00046-CR (Tex. App.--Austin Mar. 13, 2003, no pet.) (not designated for publication).